DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/24/2020 has been entered.

Response to Amendment
Amendments filed on 11/24/2020 are entered for prosecution. Claims 35-36, 38-39, and 41-63 remain pending in the application. 

Applicant’s amendments to the claims have NOT overcome all of the rejections based on 35 USC § 112 to the claims previously set forth in the Final Office Action mailed 8/28/2020. Some of the rejections are maintained.

Response to Arguments
Applicant's arguments with respect to claims 35, 38 and 60-63 in a reply filed 11/24/2020 (hereafter, Reply) have been fully considered but they are not persuasive. 

Claim interpretation
A. Interpretation of “transmitting (receiving) configuration information via Radio Resource Control (RRC) signaling”
The broadest reasonable interpretation (BRI) of “transmitting (receiving) configuration information via Radio Resource Control (RRC) signaling” includes “transmitting (receiving) configuration information” by means of (or using) “Radio Resource Control (RRC) signaling”, because the definition of “via” includes “by means of” whose meaning is “with the help of“ that is similar to “using”, “employing”, etc. (see the attached documents on the definitions).

B. Interpretation of “a bitmap … indicating the unused resources in one or more CCE groups that are allocated to the wireless device for a data message”
	The limitation of “a bitmap … indicating the unused resources in one or more CCE groups that are allocated to the wireless device for a data message” requires i) “a bitmap” to “indicate the unused resources in one or more CCE groups, wherein ii) “the indicated unused resources” are “allocated to the wireless device for a data message”. In other words, the limitation does not require a bitmap to “indicate that the unused resources in one or more CCE groups are allocated to the wireless device for a data message”.

Response to individual arguments

Regarding claims 35, 38 and 60-61, Applicant argues that “Shen fails to disclose sending, via RRC signaling, an indication of unused CCEs within at least one CCE group that are available for sending user data as recited In the claims” (Reply, p.12, last para.-p.13, para.1) and that “However, Shen fails to disclose sending an indication of unused resources via RRC signaling or higher layer signaling as recited in the claims. Rather, the signaling of the unused resources in Shen is performed entirely via physical layer signaling.” (Reply, p.13, para.2, Emphasis added).
Examiner respectfully disagrees.
First, as discussed in the claim interpretation A above, “transmitting (receiving) configuration information via RRC signaling” includes “transmitting (receiving) configuration information” by means of (or using) “RRC signaling”.
Second, Shen clearly discloses “transmitting (receiving) configuration information” by means of (or using) “RRC signaling” ([0166] In some embodiments, in order to reduce scheduling delay, every s-TTI may have its own s-PDCCH. s-PDCCH may be substantially similar to legacy PDCCH or EPDCCH (i.e., an s-PDCCH may be transmitted using an aggregation of one or several logical control channel elements (“CCEs”)). The frequency-time resources of s-PDCCH may be predefined or configured by RRC signaling and the RE mapping for logical s-PDCCH CCE may be defined according to a predefined pattern. The search space for s-PDCCH may also be defined as a set of s-PDCCH candidates that occupy one or several CCEs. [0169] In one embodiment, a bit field in the downlink control information ("DCI") carried by s-PDCCH may be used to indicate which CCEs are unused by s-PDCCH. In certain embodiments, the bit field may be used to indicate the CCE occupation of s-PDCCH (e.g., which CCEs are used by s-PDCCH). In some embodiments, at an eNB (e.g., base unit 104), unoccupied CCEs may be used for scheduled s-PDSCH and the s-PDCCH CCE occupation indication may be signaled to a UE in the DCI.; Because a bit field is in the downlink control information ("DCI") carried by s-PDCCH, whose frequency-time resources are configured by RRC signaling, the bit field is transmitted or received via (i.e., by means of or with the help of) RRC signaling).
Applicant’s argument is not persuasive.

Applicant correctly acknowledges that “Shen generally discloses that unused CCEs can be used for data transmission. Shen further discloses sending a bitmap to the wireless device in DCI to indicate which CCEs are unused by the s-PDCCH.” (Reply, p.13, para.2).

Regarding claims 35, 38 and 60-61, Applicant nonetheless argues that “When the unused resources are in fact allocated for a data transmission for the wireless device, the base station includes a bitmap in the DCI transmitted to the wireless device to indicate that the unused resources indicated by higher layer signaling are allocated to the wireless device for a data transmission.” (Reply, p.11, para.1, Emphasis added) and that “Additionally, claim 35 as amended recites "transmitting a bitmap to the wireless device in Downlink Control Information (DCI) indicating the unused resources in one or more CCE groups that are allocated to the wireless device for a data message”... Shen does not disclose this related signaling via both RRC and DCI.” (Reply, p.13, para.4, Emphasis added).
Examiner respectfully disagrees.
First, Applicant appears to interpret the limitation of "transmitting a bitmap to the wireless device in Downlink Control Information (DCI) indicating the unused resources in one or more CCE groups that are allocated to the wireless device for a data message” as "transmitting a bitmap to the wireless indicating that the unused resources in one or more CCE groups are allocated to the wireless device for a data message”. Such an interpretation, however, is improper. As discussed in the claim interpretation B above, “a bitmap … indicating the unused resources in one or more CCE groups that are allocated to the wireless device for a data message” requires i) “a bitmap” to “indicate the unused resources in one or more CCE groups, wherein ii) “the indicated unused resources” are “allocated to the wireless device for a data message”.
Second, as Applicant correctly acknowledges, i) Shen further discloses sending a bitmap to the wireless device in DCI to indicate which CCEs are unused by the s-PDCCH and ii) Shen generally discloses that unused CCEs can be used for data transmission. In other words, Shen’s disclosures acknowledged by Applicant discloses i) “a bitmap” to “indicate the unused resources in one or more CCE groups, wherein ii) “the indicated unused resources” are “allocated to the wireless device for a data message”.
Applicant’s argument is not persuasive.

Regarding claims 62-63, Applicant argues that “Shen does not disclose transmitting a size of each group of CCEs as recited in new claims 62 and 63. While Shen provides an example showing CCEs divided into groups of 4 CCEs, there is no explicit disclosure that the size of the groups is transmitted in RRC signaling, nor is such limitation inherently present in Shen. As noted in the application, the size of the CCE groups could be fixed by standard to correspond to a short PDCCH region. Accordingly, it is submitted that new claims 62 and 63 are also patentable over Shen.” (Reply, p.14, para.4, Emphasis added.).
Examiner respectfully disagrees.
First, claims 62-63 do not require “the size of the group” to be transmitted “in RRC signaling”. Claims 62-63 only requires “the size of the group” to be transmitted “via RRC signaling”. As discussed above, Shen clearly discloses “configuration information” is transmitted “via RRC signaling”.
the group of CCEs that are unused by s-PDCCH of s-TTI is i) the size of all the remaining CCEs within a scheduled s-PDSCH frequency region (except the CCEs occupied by s-PDCCH carrying DL assignment and s-PDCCH carrying UL grant) or ii) the size all the remaining CCEs regardless of the scheduled s-PDSCH frequency region (except the CCEs occupied by s-PDCCH carrying DL assignment and s-PDCCH carrying UL grant). As another example, Shen discloses in Fig.6 and [0179] that a bit field set to ”1” indicates a size of the group of CCEs that are unused by s-PDCCH of s-TTI 608 is three CCEs (i.e., the second, third, and fourth CCEs 616, 618, and 620) ([0179] In the second s-TTI 608, only s-UE1 622 is scheduled. In this example only the first CCEs 614 are used to transmit the corresponding s-PDCCH for the s-UE1 622. The second, third, and fourth CCEs 616, 618, and 620 are unoccupied. Therefore, the bit field in the DL DCI is set so the indicator="1," meaning that the second, third, and fourth CCEs 616, 618, and 620 are used for s-PDSCH.).
Applicant’s argument is not persuasive.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims  35-36, 38-39, and 41-61 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Regarding claims 35, 38, 60-61 and their dependent claims, the limitation "the unused resources" in claims 35, 38 and 60-61 renders the claim(s) indefinite, because reciting “the unused resources” in the claims without the prior recitation of “unused resources” as antecedent basis, it is unclear whether this is an issue of lack of antecedent basis (i.e., “the unused resources” should read “unused resources”) or not (i.e., some other prior limitations are referred as “the unused resources”). For the purpose of examination, “the unused resources” are interpreted as being “unused resources”.

Regarding claims 41, 45, and 53, the limitation "the information" recited in the claims renders the claim(s) indefinite because it is unclear which of “configuration information” and “Downlink Control Information” in claim 35, it refers to. For the purpose of examination, "the information" in recited in claims 41, 45 and 53 is interpreted as being “configuration information”. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 35-36, 38-39, and 41-63 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Shen et al. (US 20170280429 A1, hereafter Shen).

Regarding claim 35, Shen discloses a method (Figs.4-12) for allocating resources to a wireless device (Figs.1-2, remote unit 102), the method comprising a network node (Figs.1&3, base unit 104):
	transmitting ([0169] In one embodiment, a bit field in the downlink control information ("DCI") carried by s-PDCCH may be used to indicate which CCEs are unused by s-PDCCH. In certain embodiments, the bit field may be used to indicate the CCE occupation of s-PDCCH (e.g., which CCEs are used by s-PDCCH). In some embodiments, at an eNB (e.g., base unit 104), unoccupied CCEs may be used for scheduled s-PDSCH and the s-PDCCH CCE occupation indication may be signaled to a UE in the DCI.) [0171] In one embodiment, a single s-PDCCH is used to schedule one s-PDSCH in one s-TTI. In this embodiment, the bit field includes one bit. The bit field may be used to indicate whether all the remaining CCEs within a scheduled s-PDSCH frequency region (except the CCEs occupied by s-PDCCH carrying DL assignment and s-PDCCH carrying UL grant) are occupied. The s-PDSCH frequency region may be one example of a data channel frequency region. In certain embodiments, the bit field may be used to indicate whether all the remaining CCEs regardless of the scheduled s-PDSCH frequency region (except the CCEs occupied by s-PDCCH carrying DL assignment and s-PDCCH carrying UL grant) are occupied. In some embodiments, the CCEs may be transmitted in a control channel frequency region, of which an s-PDCCH frequency region is one example. In this embodiment the bit field is used to indicate the occupied status of s-PDCCH CCEs in the same s-TTI. [0179] In the second s-TTI 608, only s-UE1 622 is scheduled. In this example only the first CCEs 614 are used to transmit the corresponding s-PDCCH for the s-UE1 622. The second, third, and fourth CCEs 616, 618, and 620 are unoccupied. Therefore, the bit field in the DL DCI is set so the indicator="1," meaning that the second, third, and fourth CCEs 616, 618, and 620 are used for s-PDSCH.) configuration information ([0169] [0171] [0179] occupation indication, bit field) via Radio Resource Control (RRC) signaling ([0166] In some embodiments, in order to reduce scheduling delay, every s-TTI may have its own s-PDCCH. s-PDCCH may be substantially similar to legacy PDCCH or EPDCCH (i.e., an s-PDCCH may be transmitted using an aggregation of one or several logical control channel elements (“CCEs”)). The frequency-time resources of s-PDCCH may be predefined or configured by RRC signaling and the RE mapping for logical s-PDCCH CCE may be defined according to a predefined pattern. The search space for s-PDCCH may also be defined as a set of s-PDCCH candidates that occupy one or several CCEs. [0169] In one embodiment, a bit field in the downlink control information ("DCI") carried by s-PDCCH may be used to indicate which CCEs are unused by s-PDCCH. In certain embodiments, the bit field may be used to indicate the CCE occupation of s-PDCCH (e.g., which CCEs are used by s-PDCCH). In some embodiments, at an eNB (e.g., base unit 104), unoccupied CCEs may be used for scheduled s-PDSCH and the s-PDCCH CCE occupation indication may be signaled to a UE in the DCI.; Because a bit field is in the downlink control information ("DCI") carried by s-PDCCH, whose frequency-time resources are configured by RRC signaling, the bit field is transmitted via (i.e. by means of or with the help of) RRC signaling) to the wireless device (Figs.1-2, remote unit 102) configuring a search space ([0166] [0168] search space for s-PDCCH, Fig.6, 614-620, Fig.7, 702-708, Fig.8, 802-812, Fig.9, 902-908, Fig.10, 1002-1008) for the wireless device (Figs.1-2, remote unit 102) with at least two groups of Control Channel Elements (CCEs) (Figs.6-10, [0169] [0176] [0182] [0189] [0194] [0197] One group of CCEs are CCEs that are unused by s-PDCCH of s-TTI and illustrated with slashes extending through the CCEs. Another group of CCEs are CCEs that are used by s-PDCCH of s-TTI and illustrated without slashes extending through the CCEs.), the configuration information ([0168] [0169] an occupation indication, a bit field) including ([0168] For example, an occupation indication may be made of the REs which are occupied by the unused CCEs in the search space of s-PDCCH of s-TTI that may be used by the s-PDSCH of s-UE. [0169] In one embodiment, a bit field in the downlink control information ("DCI") carried by s-PDCCH may be used to indicate which CCEs are unused by s-PDCCH… In some embodiments, at an eNB (e.g., base unit 104), unoccupied CCEs may be used for scheduled s-PDSCH) an indication ([0168] [0169] an occupation indication, a bit field) of  unused CCEs ([0168] the unused CCEs in the search space of s-PDCCH of s-TTI , [0169] which CCEs are unused by s-PDCCH, unoccupied CCEs) within at least one group of CCEs ([0168] a group of the unused CCEs in the search space of s-PDCCH of s-TTI , [0169] a group of CCEs unused by s-PDCCH, a group of unoccupied CCEs) available for sending user data ([0168] the unused CCEs … that may be used by the s-PDSCH of s-UE; [0169] unoccupied CCEs … used for scheduled s-PDSCH);
 transmitting ([0112] In certain embodiments, the transmitter transmits control information indicating a data channel frequency region using CCEs in the set of CCEs. In some embodiments, the transmitter transmits a control channel occupancy indicator that indicates the subset of CCEs not used for transmission of control information. In one embodiment, the control channel occupancy indicator includes a one-bit indicator that indicates the subset of CCEs includes each CCE of the set of CCEs in which control information is not transmitted. In various embodiments, the subset of CCEs excludes CCEs outside of a data channel frequency region. [0166] The search space for s-PDCCH may also be defined as a set of s-PDCCH candidates that occupy one or several CCEs. [0168] For example, an occupation indication may be made of the REs which are occupied by the unused CCEs in the search space of s-PDCCH of s-TTI that may be used by the s-PDSCH of s-UE. By using the otherwise unused CCEs, the overhead of s-PDCCH may be reduced and the available REs for the corresponding s-PDSCH transmission of s-TTI may be increased. [0169] In one embodiment, a bit field in the downlink control information ("DCI") carried by s-PDCCH may be used to indicate which CCEs are unused by s-PDCCH. In certain embodiments, the bit field may be used to indicate the CCE occupation of s-PDCCH (e.g., which CCEs are used by s-PDCCH). In some embodiments, at an eNB (e.g., base unit 104), unoccupied CCEs may be used for scheduled s-PDSCH and the s-PDCCH CCE occupation indication may be signaled to a UE in the DCI.) a control message ([0112] control information, control channel occupancy indicator, [0168] occupation indication, [0169] a bit field) to the wireless device ([0168] s-UE) in one (Figs.6-10, [0176] [0182] [0189] [0194] [0197] the group of CCEs that are used by s-PDCCH of s-TTI and illustrated without slashes extending through the CCEs.) of the groups of CCEs (Figs.6-10, [0169] [0176] [0182] [0189] [0194] [0197] One group of CCEs are CCEs that are unused by s-PDCCH of s-TTI and illustrated with slashes extending through the CCEs. Another group of CCEs are CCEs that are used by s-PDCCH of s-TTI and illustrated without slashes extending through the CCEs.); and
	 transmitting ([0112] In certain embodiments, the transmitter transmits control information indicating a data channel frequency region using CCEs in the set of CCEs. In some embodiments, the transmitter transmits a control channel occupancy indicator that indicates the subset of CCEs not used for transmission of control information. In one embodiment, the control channel occupancy indicator includes a one-bit indicator that indicates the subset of CCEs includes each CCE of the set of CCEs in which control information is not transmitted. In various embodiments, the subset of CCEs excludes CCEs outside of a data channel frequency region. [0166] The search space for s-PDCCH may also be defined as a set of s-PDCCH candidates that occupy one or several CCEs. [0168] For example, an occupation indication may be made of the REs which are occupied by the unused CCEs in the search space of s-PDCCH of s-TTI that may be used by the s-PDSCH of s-UE. By using the otherwise unused CCEs, the overhead of s-PDCCH may be reduced and the available REs for the corresponding s-PDSCH transmission of s-TTI may be increased. [0169] In one embodiment, a bit field in the downlink control information ("DCI") carried by s-PDCCH may be used to indicate which CCEs are unused by s-PDCCH. In certain embodiments, the bit field may be used to indicate the CCE occupation of s-PDCCH (e.g., which CCEs are used by s-PDCCH). In some embodiments, at an eNB (e.g., base unit 104), unoccupied CCEs may be used for scheduled s-PDSCH and the s-PDCCH CCE occupation indication may be signaled to a UE in the DCI.) a bitmap ([0168] an occupation indication, [0169] a bit field) to the wireless device ([0168] s-UE) in Downlink Control Information (DCI) ([0169] the downlink control information ("DCI") carried by s-PDCCH) indicating ([0168] For example, an occupation indication may be made of the REs which are occupied by the unused CCEs in the search space of s-PDCCH of s-TTI that may be used by the s-PDSCH of s-UE. [0169] In one embodiment, a bit field in the downlink control information ("DCI") carried by s-PDCCH may be used to indicate which CCEs are unused by s-PDCCH. In some embodiments, at an eNB (e.g., base unit 104), unoccupied CCEs may be used for scheduled s-PDSCH) the unused resources ([0168] the REs which are occupied by the unused CCEs in the search space of s-PDCCH of s-TTI that may be used by the s-PDSCH of s-UE, [0169] CCEs … unused by s-PDCCH, unoccupied CCEs that may be used for scheduled s-PDSCH) in one or more CCE groups (Figs.6-10, [0169] [0176] [0182] [0189] [0194] [0197] One group of CCEs are CCEs that are unused by s-PDCCH of s-TTI and illustrated with slashes extending through the CCEs. Another group of CCEs are CCEs that are used by s-PDCCH of s-TTI and illustrated without slashes extending through the CCEs.) that are allocated ([0168] the REs which are occupied by the unused CCEs in the search space of s-PDCCH of s-TTI that may be used by (hence allocated for) the s-PDSCH of s-UE, [0169] CCEs … unused by s-PDCCH, unoccupied CCEs that may be used (hence allocated) for scheduled s-PDSCH) to the wireless device ([0168] s-UE) for a data message ([0168] message of the s-PDSCH of s-UE, [0169] message of scheduled s-PDSCH).

Regarding claim 36, Shen further discloses the configuration information ([0171] [0179] bit field) indicates ([0171] In one embodiment, a single s-PDCCH is used to schedule one s-PDSCH in one s-TTI. In this embodiment, the bit field includes one bit. The bit field may be used to indicate whether all the remaining CCEs within a scheduled s-PDSCH frequency region (except the CCEs occupied by s-PDCCH carrying DL assignment and s-PDCCH carrying UL grant) are occupied. The s-PDSCH frequency region may be one example of a data channel frequency region. In certain embodiments, the bit field may be used to indicate whether all the remaining CCEs regardless of the scheduled s-PDSCH frequency region (except the CCEs occupied by s-PDCCH carrying DL assignment and s-PDCCH carrying UL grant) are occupied. In some embodiments, the CCEs may be transmitted in a control channel frequency region, of which an s-PDCCH frequency region is one example. In this embodiment the bit field is used to indicate the occupied status of s-PDCCH CCEs in the same s-TTI. [0179] In the second s-TTI 608, only s-UE1 622 is scheduled. In this example only the first CCEs 614 are used to transmit the corresponding s-PDCCH for the s-UE1 622. The second, third, and fourth CCEs 616, 618, and 620 are unoccupied. Therefore, the bit field in the DL DCI is set so the indicator="1," meaning that the second, third, and fourth CCEs 616, 618, and 620 are used for s-PDSCH.) a size ([0171] the size of all the remaining CCEs within a scheduled s-PDSCH frequency region (except the CCEs occupied by s-PDCCH carrying DL assignment and s-PDCCH carrying UL grant). The size of all the remaining CCEs regardless of the scheduled s-PDSCH frequency region (except the CCEs occupied by s-PDCCH carrying DL assignment and s-PDCCH carrying UL grant). [0179] the size of the group consisting of the second, third, and fourth CCEs 616, 618, and 620) of each group of CCEs (Figs.6-10, [0169] [0176] [0182] [0189] [0194] [0197] The group of CCEs that are unused by s-PDCCH of s-TTI and illustrated with slashes extending through the CCEs).

Regarding claim 38, Shen discloses a method (Figs.4-12) for receiving allocation of resources from a network node (Figs.1&3, base unit 104), the method comprising a wireless device (Figs.1-2, remote unit 102):
receiving ([0169] In one embodiment, a bit field in the downlink control information ("DCI") carried by s-PDCCH may be used to indicate which CCEs are unused by s-PDCCH. In certain embodiments, the bit field may be used to indicate the CCE occupation of s-PDCCH (e.g., which CCEs are used by s-PDCCH). In some embodiments, at an eNB (e.g., base unit 104), unoccupied CCEs may be used for scheduled s-PDSCH and the s-PDCCH CCE occupation indication may be signaled to a UE in the DCI.) [0171] In one embodiment, a single s-PDCCH is used to schedule one s-PDSCH in one s-TTI. In this embodiment, the bit field includes one bit. The bit field may be used to indicate whether all the remaining CCEs within a scheduled s-PDSCH frequency region (except the CCEs occupied by s-PDCCH carrying DL assignment and s-PDCCH carrying UL grant) are occupied. The s-PDSCH frequency region may be one example of a data channel frequency region. In certain embodiments, the bit field may be used to indicate whether all the remaining CCEs regardless of the scheduled s-PDSCH frequency region (except the CCEs occupied by s-PDCCH carrying DL assignment and s-PDCCH carrying UL grant) are occupied. In some embodiments, the CCEs may be transmitted in a control channel frequency region, of which an s-PDCCH frequency region is one example. In this embodiment the bit field is used to indicate the occupied status of s-PDCCH CCEs in the same s-TTI. [0179] In the second s-TTI 608, only s-UE1 622 is scheduled. In this example only the first CCEs 614 are used to transmit the corresponding s-PDCCH for the s-UE1 622. The second, third, and fourth CCEs 616, 618, and 620 are unoccupied. Therefore, the bit field in the DL DCI is set so the indicator="1," meaning that the second, third, and fourth CCEs 616, 618, and 620 are used for s-PDSCH.) configuration information ([0169] [0171] [0179] occupation indication, bit field) via Radio Resource Control (RRC) signaling ([0166] In some embodiments, in order to reduce scheduling delay, every s-TTI may have its own s-PDCCH. s-PDCCH may be substantially similar to legacy PDCCH or EPDCCH (i.e., an s-PDCCH may be transmitted using an aggregation of one or several logical control channel elements (“CCEs”)). The frequency-time resources of s-PDCCH may be predefined or configured by RRC signaling and the RE mapping for logical s-PDCCH CCE may be defined according to a predefined pattern. The search space for s-PDCCH may also be defined as a set of s-PDCCH candidates that occupy one or several CCEs. [0169] In one embodiment, a bit field in the downlink control information ("DCI") carried by s-PDCCH may be used to indicate which CCEs are unused by s-PDCCH. In certain embodiments, the bit field may be used to indicate the CCE occupation of s-PDCCH (e.g., which CCEs are used by s-PDCCH). In some embodiments, at an eNB (e.g., base unit 104), unoccupied CCEs may be used for scheduled s-PDSCH and the s-PDCCH CCE occupation indication may be signaled to a UE in the DCI.; Because a bit field is in the downlink control information ("DCI") carried by s-PDCCH, whose frequency-time resources are configured by RRC signaling, the bit field is transmitted via (i.e. by means of or with the help of) RRC signaling) from the network node (Figs.1&3, base unit 104) configuring a search space ([0166] [0168] search space for s-PDCCH, Fig.6, 614-620, Fig.7, 702-708, Fig.8, 802-812, Fig.9, 902-908, Fig.10, 1002-1008) for the wireless device (Figs.1-2, remote unit 102) with at least two groups of Control Channel Elements (CCEs) (Figs.6-10, [0169] [0176] [0182] [0189] [0194] [0197] One group of CCEs are CCEs that are unused by s-PDCCH of s-TTI and illustrated with slashes extending through the CCEs. Another group of CCEs are CCEs that are used by s-PDCCH of s-TTI and illustrated without slashes extending through the CCEs.);
	 receiving ([0112] In certain embodiments, the transmitter transmits control information indicating a data channel frequency region using CCEs in the set of CCEs. In some embodiments, the transmitter transmits a control channel occupancy indicator that indicates the subset of CCEs not used for transmission of control information. In one embodiment, the control channel occupancy indicator includes a one-bit indicator that indicates the subset of CCEs includes each CCE of the set of CCEs in which control information is not transmitted. In various embodiments, the subset of CCEs excludes CCEs outside of a data channel frequency region. [0166] The search space for s-PDCCH may also be defined as a set of s-PDCCH candidates that occupy one or several CCEs. [0168] For example, an occupation indication may be made of the REs which are occupied by the unused CCEs in the search space of s-PDCCH of s-TTI that may be used by the s-PDSCH of s-UE. By using the otherwise unused CCEs, the overhead of s-PDCCH may be reduced and the available REs for the corresponding s-PDSCH transmission of s-TTI may be increased. [0169] In one embodiment, a bit field in the downlink control information ("DCI") carried by s-PDCCH may be used to indicate which CCEs are unused by s-PDCCH. In certain embodiments, the bit field may be used to indicate the CCE occupation of s-PDCCH (e.g., which CCEs are used by s-PDCCH). In some embodiments, at an eNB (e.g., base unit 104), unoccupied CCEs may be used for scheduled s-PDSCH and the s-PDCCH CCE occupation indication may be signaled to a UE in the DCI.) a control message ([0112] control information, control channel occupancy indicator, [0168] occupation indication, [0169] a bit field) from the network node (Figs.1&3, base unit 104) in one (Figs.6-10, [0176] [0182] [0189] [0194] [0197] the group of CCEs that are used by s-PDCCH of s-TTI and illustrated without slashes extending through the CCEs.) of the groups of CCEs (Figs.6-10, [0169] [0176] [0182] [0189] [0194] [0197] One group of CCEs are CCEs that are unused by s-PDCCH of s-TTI and illustrated with slashes extending through the CCEs. Another group of CCEs are CCEs that are used by s-PDCCH of s-TTI and illustrated without slashes extending through the CCEs.), the configuration information ([0168] [0169] an occupation indication, a bit field) including ([0168] For example, an occupation indication may be made of the REs which are occupied by the unused CCEs in the search space of s-PDCCH of s-TTI that may be used by the s-PDSCH of s-UE. [0169] In one embodiment, a bit field in the downlink control information ("DCI") carried by s-PDCCH may be used to indicate which CCEs are unused by s-PDCCH… In some embodiments, at an eNB (e.g., base unit 104), unoccupied CCEs may be used for scheduled s-PDSCH) an indication ([0168] [0169] an occupation indication, a bit field) of  unused CCEs ([0168] the unused CCEs in the search space of s-PDCCH of s-TTI , [0169] which CCEs are unused by s-PDCCH, unoccupied CCEs) within at least one group of CCEs ([0168] a group of the unused CCEs in the search space of s-PDCCH of s-TTI , [0169] a group of CCEs unused by s-PDCCH, a group of unoccupied CCEs) available for sending user data ([0168] the unused CCEs … that may be used by the s-PDSCH of s-UE; [0169] unoccupied CCEs … used for scheduled s-PDSCH); and
([0112] In certain embodiments, the transmitter transmits control information indicating a data channel frequency region using CCEs in the set of CCEs. In some embodiments, the transmitter transmits a control channel occupancy indicator that indicates the subset of CCEs not used for transmission of control information. In one embodiment, the control channel occupancy indicator includes a one-bit indicator that indicates the subset of CCEs includes each CCE of the set of CCEs in which control information is not transmitted. In various embodiments, the subset of CCEs excludes CCEs outside of a data channel frequency region. [0166] The search space for s-PDCCH may also be defined as a set of s-PDCCH candidates that occupy one or several CCEs. [0168] For example, an occupation indication may be made of the REs which are occupied by the unused CCEs in the search space of s-PDCCH of s-TTI that may be used by the s-PDSCH of s-UE. By using the otherwise unused CCEs, the overhead of s-PDCCH may be reduced and the available REs for the corresponding s-PDSCH transmission of s-TTI may be increased. [0169] In one embodiment, a bit field in the downlink control information ("DCI") carried by s-PDCCH may be used to indicate which CCEs are unused by s-PDCCH. In certain embodiments, the bit field may be used to indicate the CCE occupation of s-PDCCH (e.g., which CCEs are used by s-PDCCH). In some embodiments, at an eNB (e.g., base unit 104), unoccupied CCEs may be used for scheduled s-PDSCH and the s-PDCCH CCE occupation indication may be signaled to a UE in the DCI.) a bitmap ([0168] an occupation indication, [0169] a bit field) from the network node (Figs.1&3, base unit 104) in Downlink Control Information (DCI) ([0169] the downlink control information ("DCI") carried by s-PDCCH) indicating ([0168] For example, an occupation indication may be made of the REs which are occupied by the unused CCEs in the search space of s-PDCCH of s-TTI that may be used by the s-PDSCH of s-UE. [0169] In one embodiment, a bit field in the downlink control information ("DCI") carried by s-PDCCH may be used to indicate which CCEs are unused by s-PDCCH. In some embodiments, at an eNB (e.g., base unit 104), unoccupied CCEs may be used for scheduled s-PDSCH) the unused resources ([0168] the REs which are occupied by the unused CCEs in the search space of s-PDCCH of s-TTI that may be used by the s-PDSCH of s-UE, [0169] CCEs … unused by s-PDCCH, unoccupied CCEs that may be used for scheduled s-PDSCH) in one or more CCE groups (Figs.6-10, [0169] [0176] [0182] [0189] [0194] [0197] One group of CCEs are CCEs that are unused by s-PDCCH of s-TTI and illustrated with slashes extending through the CCEs. Another group of CCEs are CCEs that are used by s-PDCCH of s-TTI and illustrated without slashes extending through the CCEs.) that are allocated ([0168] the REs which are occupied by the unused CCEs in the search space of s-PDCCH of s-TTI that may be used by (hence allocated for) the s-PDSCH of s-UE, [0169] CCEs … unused by s-PDCCH, unoccupied CCEs that may be used (hence allocated) for scheduled s-PDSCH) to the wireless device ([0168] s-UE) for a data message ([0168] message of the s-PDSCH of s-UE, [0169] message of scheduled s-PDSCH).

Regarding claim 39, Shen further discloses the configuration information ([0171] [0179] bit field) indicates ([0171] In one embodiment, a single s-PDCCH is used to schedule one s-PDSCH in one s-TTI. In this embodiment, the bit field includes one bit. The bit field may be used to indicate whether all the remaining CCEs within a scheduled s-PDSCH frequency region (except the CCEs occupied by s-PDCCH carrying DL assignment and s-PDCCH carrying UL grant) are occupied. The s-PDSCH frequency region may be one example of a data channel frequency region. In certain embodiments, the bit field may be used to indicate whether all the remaining CCEs regardless of the scheduled s-PDSCH frequency region (except the CCEs occupied by s-PDCCH carrying DL assignment and s-PDCCH carrying UL grant) are occupied. In some embodiments, the CCEs may be transmitted in a control channel frequency region, of which an s-PDCCH frequency region is one example. In this embodiment the bit field is used to indicate the occupied status of s-PDCCH CCEs in the same s-TTI. [0179] In the second s-TTI 608, only s-UE1 622 is scheduled. In this example only the first CCEs 614 are used to transmit the corresponding s-PDCCH for the s-UE1 622. The second, third, and fourth CCEs 616, 618, and 620 are unoccupied. Therefore, the bit field in the DL DCI is set so the indicator="1," meaning that the second, third, and fourth CCEs 616, 618, and 620 are used for s-PDSCH.) a size ([0171] the size of all the remaining CCEs within a scheduled s-PDSCH frequency region (except the CCEs occupied by s-PDCCH carrying DL assignment and s-PDCCH carrying UL grant). The size of all the remaining CCEs regardless of the scheduled s-PDSCH frequency region (except the CCEs occupied by s-PDCCH carrying DL assignment and s-PDCCH carrying UL grant). [0179] the size of the group consisting of the second, third, and fourth CCEs 616, 618, and 620) of each group of CCEs (Figs.6-10, [0169] [0176] [0182] [0189] [0194] [0197] The group of CCEs that are unused by s-PDCCH of s-TTI and illustrated with slashes extending through the CCEs).

Regarding claim 41, Shen further discloses the information ([0168] an occupation indication) only indicates groups of CCEs ([0168] the REs which are occupied by the unused CCEs in the search space of s-PDCCH of s-TTI that may be used by the s-PDSCH of s-UE) not comprising ([0168] For example, an occupation indication may be made of the REs which are occupied by the unused CCEs in the search space of s-PDCCH of s-TTI that may be used by the s-PDSCH of s-UE. By using the otherwise unused CCEs, the overhead of s-PDCCH may be reduced and the available REs for the corresponding s-PDSCH transmission of s-TTI may be increased.) the control message ([0112] control information, control channel occupancy indicator, [0168] occupation indication, [0169] a bit field).

Regarding claim 42, Shen further discloses receiving  ([0171] In one embodiment, a single s-PDCCH is used to schedule one s-PDSCH in one s-TTI. In this embodiment, the bit field includes one bit. The bit field may be used to indicate whether all the remaining CCEs within a scheduled s-PDSCH frequency region (except the CCEs occupied by s-PDCCH carrying DL assignment and s-PDCCH carrying UL grant) are occupied. The s-PDSCH frequency region may be one example of a data channel frequency region. In certain embodiments, the bit field may be used to indicate whether all the remaining CCEs regardless of the scheduled s-PDSCH frequency region (except the CCEs occupied by s-PDCCH carrying DL assignment and s-PDCCH carrying UL grant) are occupied. In some embodiments, the CCEs may be transmitted in a control channel frequency region, of which an s-PDCCH frequency region is one example. In this embodiment the bit field is used to indicate the occupied status of s-PDCCH CCEs in the same s-TTI. [0179] In the second s-TTI 608, only s-UE1 622 is scheduled. In this example only the first CCEs 614 are used to transmit the corresponding s-PDCCH for the s-UE1 622. The second, third, and fourth CCEs 616, 618, and 620 are unoccupied. Therefore, the bit field in the DL DCI is set so the indicator="1," meaning that the second, third, and fourth CCEs 616, 618, and 620 are used for s-PDSCH.) configuration information ([0171] [0179] bit field) indicating a start position ([0179] second CCE 616) of the resources within the groups of CCEs ([0169] In one embodiment, a bit field in the downlink control information ("DCI") carried by s-PDCCH may be used to indicate which CCEs are unused by s-PDCCH. [0171] In some embodiments, the CCEs may be transmitted in a control channel frequency region, of which an s-PDCCH frequency region is one example. [0179] Therefore, the bit field in the DL DCI is set so the indicator="1," meaning that the second, third, and fourth CCEs 616, 618, and 620 are used for s-PDSCH.; See also Fig.6).

Regarding claim 43, Shen further discloses:
([0112] control information, control channel occupancy indicator, [0168] occupation indication, [0169] a bit field) is provided in one (Figs.6-10, [0176] [0182] [0189] [0194] [0197] the group of CCEs that are used by s-PDCCH of s-TTI and illustrated without slashes extending through the CCEs.) of the groups of CCEs (Figs.6-10, [0169] [0176] [0182] [0189] [0194] [0197] One group of CCEs are CCEs that are unused by s-PDCCH of s-TTI and illustrated with slashes extending through the CCEs. Another group of CCEs are CCEs that are used by s-PDCCH of s-TTI and illustrated without slashes extending through the CCEs.); and
	 wherein a further control message for the wireless device also is provided in the one of the groups of CCEs ([0180] In the third s-TTI 610, only s-UE1 622 is scheduled. However, two s-PDCCHs are transmitted (i.e., one s-PDCCH mapped to the third CCEs 618 is used to schedule an s-PDSCH, and one s-PDCCH mapped to the fourth CCEs 620 is used to schedule an s-PUSCH). In this case, the bit field in the DL DCI is set so the indicator="1," meaning that the first and second CCEs 614 and 616 are used for s-PDSCH.).

Regarding claim 44, Shen further discloses only less than all of the groups of CCEs  (Figs.6-10, [0176] [0182] [0189] [0194] [0197] the group of CCEs that are used by s-PDCCH of s-TTI and illustrated without slashes extending through the CCEs.) are allowed to comprise the control message ([0112] control information, control channel occupancy indicator, [0168] occupation indication, [0169] a bit field) and/or the resources for the wireless device.

Regarding claim 45, Shen further discloses the information ([0168] an occupation indication) is defined by a bitmap ([0169] In one embodiment, a bit field in the downlink control information ("DCI") carried by s-PDCCH may be used to indicate which CCEs are unused by s-PDCCH. In certain embodiments, the bit field may be used to indicate the CCE occupation of s-PDCCH (e.g., which CCEs are used by s-PDCCH). In some embodiments, at an eNB (e.g., base unit 104), unoccupied CCEs may be used for scheduled s-PDSCH and the s-PDCCH CCE occupation indication may be signaled to a UE in the DCI.).

Regarding claim 46, Shen further discloses each group of CCEs (Figs.6-10, the group of CCEs in 613) has a size to contain CCEs of at least two aggregation levels (AL) (Fig.6, [0178] In the first s-TTI 606, the s-PDCCH is transmitted in the legacy PDCCH 602 region and occupies all the four CCEs 614-620. The bit field is set so the indicator="0" because the legacy PDCCH 602 cannot be used for s-PDSCH transmission. [0179] In the second s-TTI 608, only s-UE1 622 is scheduled. In this example only the first CCEs 614 are used to transmit the corresponding s-PDCCH for the s-UE1 622. The second, third, and fourth CCEs 616, 618, and 620 are unoccupied.; Because s-PDCCH in the first s-TTI 606 occupies all the four CCEs 614-620 while s-PDCCH in the second s-TTI 608 occupies only the first CCEs 614, the group of CCEs in 613 has a size to contain CCEs of at least two aggregation level).

Regarding claim 47, Shen further discloses one (Figs.6-10, [0178] The aggregation level of s-PDCCH in the first s-TTI 606) of the at least two ALs (Fig.6, [0178] In the first s-TTI 606, the s-PDCCH is transmitted in the legacy PDCCH 602 region and occupies all the four CCEs 614-620. The bit field is set so the indicator="0" because the legacy PDCCH 602 cannot be used for s-PDSCH transmission. [0179] In the second s-TTI 608, only s-UE1 622 is scheduled. In this example only the first CCEs 614 are used to transmit the corresponding s-PDCCH for the s-UE1 622. The second, third, and fourth CCEs 616, 618, and 620 are unoccupied.; Because s-PDCCH in the first s-TTI 606 occupies all the four CCEs 614-620 while s-PDCCH in the second s-TTI 608 occupies only the first CCEs 614, the group of CCEs in 613 has a size to contain CCEs of at least two aggregation level) is a maximum AL (Figs.6-10, [0178] The aggregation level of s-PDCCH in the first s-TTI 606 is a maximum AL because it occupies all the four CCEs 614-620).

Regarding claim 48, Shen further discloses the resources ([0168] the REs which are occupied by the unused CCEs in the search space of s-PDCCH of s-TTI that may be used by the s-PDSCH of s-UE) are downlink resources ([0168] the s-PDSCH; Note that s-PDSCH stands for Shortened Physical Downlink Shared Channel, See [0062] [0082]).

Regarding claim 49, Shen further discloses the downlink resources ([0168] the REs which are occupied by the unused CCEs in the search space of s-PDCCH of s-TTI that may be used by the s-PDSCH of s-UE) are resources used for a short Physical Downlink Shared Channel (PDSCH) ([0168] the s-PDSCH).

Regarding claim 50, Shen further discloses the control message ([0112] control information, control channel occupancy indicator, [0168] occupation indication, [0169] a bit field) is a downlink assignment ([0168] For example, an occupation indication may be made of the REs which are occupied by the unused CCEs in the search space of s-PDCCH of s-TTI that may be used by the s-PDSCH of s-UE. By using the otherwise unused CCEs, the overhead of s-PDCCH may be reduced and the available REs for the corresponding s-PDSCH transmission of s-TTI may be increased.) or an uplink grant.

Regarding claim 51, Shen further discloses:
	 the control message ([0112] control information, control channel occupancy indicator, [0168] occupation indication, [0169] a bit field) is Downlink Control Information ([0169] In one embodiment, a bit field in the downlink control information ("DCI") carried by s-PDCCH may be used to indicate which CCEs are unused by s-PDCCH. In certain embodiments, the bit field may be used to indicate the CCE occupation of s-PDCCH (e.g., which CCEs are used by s-PDCCH).);
	 the search space ([0166] The search space for s-PDCCH may also be defined as a set of s-PDCCH candidates that occupy one or several CCEs. [0168] For example, an occupation indication may be made of the REs which are occupied by the unused CCEs in the search space of s-PDCCH of s-TTI that may be used by the s-PDSCH of s-UE.; Fig.6, 614-620, Fig.7, 702-708, Fig.8, 802-812, Fig.9, 902-908, Fig.10, 1002-1008) is a control channel ([0166] s-PDCCH) comprising CCEs ([0166] one or several CCEs); and/or the control channel ([0166] s-PDCCH) is a physical downlink control channel ([0166] s-PDCCH).

Regarding claim 52, She further discloses any group of CCEs (Fig.7, [0186] CCEs 702, 704; Note that CCEs 702 and 704 are used for resources for s-UE1 622. Hence unused for resources for s-UE2 624) unused for resources for the wireless device ([0186] s-UE2 624) comprises ([0186] In the third s-TTI 610, two s-PDCCHs are transmitted (i.e., one s-PDCCH is mapped to the first CCEs 702 and used to schedule an s-PDSCH for the s-UE1 622, and the other s-PDCCH is mapped to the third and fourth CCEs 706 and 708 and used to schedule an s-PDSCH for the s-UE2 624). In this case, the bit field in the DL DCI for the s-UE1 622 is set so the indicator="1," meaning that that second CCEs 704 are used for s-PDSCH for the s-UE1 622. The s-UE1 622 does not care about the third and fourth CCEs 706 and 708 because they are not in the same frequency region as the s-UE1 622. On the other hand, the bit field in the DL DCI for the s-UE2 624 is set so the indicator="0," meaning that there is no unoccupied CCEs which may be used for s-PDSCH for the s-UE2 624.) at least one of resources and a control message ([0186] one s-PDCCH is mapped to the first CCEs 702 and used to schedule an s-PDSCH for the s-UE1 622) for at least one other wireless device ([0186] s-UE1 622).

Regarding claim 53, Shen further discloses the information ([0168] an occupation indication) comprises an indication of at least one of the groups of CCEs comprising the control message and/or a data message ([0168] s-PDSCH of s-UE) for the wireless device ([0168] For example, an occupation indication may be made of the REs which are occupied by the unused CCEs in the search space of s-PDCCH of s-TTI that may be used by the s-PDSCH of s-UE. By using the otherwise unused CCEs, the overhead of s-PDCCH may be reduced and the available REs for the corresponding s-PDSCH transmission of s-TTI may be increased.).

Regarding claim 54, Shen further discloses the control message ([0112] control information, control channel occupancy indicator, [0168] occupation indication, [0169] a bit field) is specific to the wireless device ([0168] For example, an occupation indication may be made of the REs which are occupied by the unused CCEs in the search space of s-PDCCH of s-TTI that may be used by the s-PDSCH of s-UE. By using the otherwise unused CCEs, the overhead of s-PDCCH may be reduced and the available REs for the corresponding s-PDSCH transmission of s-TTI may be increased.).

Regarding claim 55, Shen further discloses:
	 wherein the wireless device ([0168] s-UE) is operating ([0168] For example, an occupation indication may be made of the REs which are occupied by the unused CCEs in the search space of s-PDCCH of s-TTI that may be used by the s-PDSCH of s-UE. By using the otherwise unused CCEs, the overhead of s-PDCCH may be reduced and the available REs for the corresponding s-PDSCH transmission of s-TTI may be increased.) with a short Transmission Time Interval (TTI) ([0168] s-TTI), and the control message is a second control message ([0112] control information, control channel occupancy indicator, [0168] occupation indication, [0169] a bit field);
([0166] In some embodiments, in order to reduce scheduling delay, every s-TTI may have its own s-PDCCH. s-PDCCH may be substantially similar to legacy PDCCH or EPDCCH (i.e., an s-PDCCH may be transmitted using an aggregation of one or several logical control channel elements (" CCEs")). The frequency-time resources of s-PDCCH may be predefined or configured by RRC signaling and the RE mapping for logical s-PDCCH CCE may be defined according to a predefined pattern. The search space for s-PDCCH may also be defined as a set of s-PDCCH candidates that occupy one or several CCEs.) a first control message ([0166] RRC signaling) indicating a frequency band for short TTI operation ([0166] The frequency-time resources of s-PDCCH).

Regarding claim 56, Shen further discloses a start position (Fig.6, CCE 614) of a control message (Figs.6-10, [0178] [0179] s-PDCCH) in a CCE group (Figs.6-10, the group of CCEs in 613) is common to control messages (Figs.6-10, [0178] [0179] s-PDCCH) of different Aggregation Levels (Fig.6, [0178] In the first s-TTI 606, the s-PDCCH is transmitted in the legacy PDCCH 602 region and occupies all the four CCEs 614-620. The bit field is set so the indicator="0" because the legacy PDCCH 602 cannot be used for s-PDSCH transmission. [0179] In the second s-TTI 608, only s-UE1 622 is scheduled. In this example only the first CCEs 614 are used to transmit the corresponding s-PDCCH for the s-UE1 622. The second, third, and fourth CCEs 616, 618, and 620 are unoccupied.; Because s-PDCCH in the first s-TTI 606 occupies all the four CCEs 614-620 while s-PDCCH in the second s-TTI 608 occupies only the first CCEs 614, the group of CCEs in 613 has a size to contain CCEs of at least two aggregation level).

Regarding claim 57, Shen further discloses the wireless device ([0168] s-UE) determines that resources ([0168] the REs which are occupied by the unused CCEs in the search space of s-PDCCH of s-TTI that may be used by the s-PDSCH of s-UE) in a CCE group (Figs.6-10, [0169] [0176] [0182] [0189] [0194] [0197] One group of CCEs comprising i) CCEs that are unused by s-PDCCH of s-TTI and illustrated with slashes extending through the CCEs and ii) CCEs that are used by s-PDCCH of s-TTI and illustrated without slashes extending through the CCEs.) containing the control message ([0112] control information, control channel occupancy indicator, [0168] occupation indication, [0169] a bit field) for the wireless device ([0168] For example, an occupation indication may be made of the REs which are occupied by the unused CCEs in the search space of s-PDCCH of s-TTI that may be used by the s-PDSCH of s-UE. By using the otherwise unused CCEs, the overhead of s-PDCCH may be reduced and the available REs for the corresponding s-PDSCH transmission of s-TTI may be increased.), and which are unused for the control message ([0168] the REs which are occupied by the unused CCEs), comprise an allocation for a data message ([0168] the REs which are occupied by the unused CCEs … may be used by the s-PDSCH of s-UE)).

Regarding claim 58, Shen further discloses the wireless device ([0179] s-UE1 622) is the only wireless device receiving ([0179] In the second s-TTI 608, only s-UE1 622 is scheduled. In this example only the first CCEs 614 are used to transmit the corresponding s-PDCCH for the s-UE1 622. The second, third, and fourth CCEs 616, 618, and 620 are unoccupied. Therefore, the bit field in the DL DCI is set so the indicator="1," meaning that the second, third, and fourth CCEs 616, 618, and 620 are used for s-PDSCH.) the control message ([0179] the bit field in the DL DCI) in a CCE group (Fig.6, a group of CCEs 614, 616, 618, 620), or the wireless device shares the CCE group with one or more further wireless devices.

Regarding claim 59, Shen further discloses a plurality of wireless devices ([0177] other s-UEs) share a CCE group ([0177] at least one of the remaining CCEs) to each receive an uplink grant ([0177] In FIG. 6, one s-PDCCH schedules one s-PDSCH, and the CCE mapping of s-PDCCH is distributed and may be configured by a base station 104. In this embodiment, the total number of CCEs for s-PDCCH, denoted as M, is 4, and the bit field includes a number of bits, denoted as N, which is 1. If an s-UE decodes an s-PDCCH carrying DL assignment that has the bit field set so the indicator (e.g., bit)="0," this means that at least one of the remaining CCEs are occupied by s-PDCCH carrying DL assignment or UL grants for other s-UEs.).

Regarding claim 60, Shen discloses a network node (Figs.1&3, base unit 104) for allocating resources to a wireless device (Figs.1-2, remote unit 102), the network node (Figs.1&3, base unit 104) comprising:
processing circuitry ([0162] FIG. 3 depicts one embodiment of an apparatus 300 that may be used for efficient RE usage in CCEs. The apparatus 300 includes one embodiment of the base unit 104. Furthermore, the base unit 104 may include a processor 302, a memory 304, an input device 306, a display 308, a transmitter 310, and a receiver 312. It should be noted that the processor 302, the memory 304, the input device 306, and the display 308 may be substantially similar to the processor 202, the memory 204, the input device 206, and the display 208 of the remote unit 102, respectively. In certain embodiments, the processor 302 may be used to determine RE usage in CCEs being transmitted.); and
memory ([0162] a memory 304) containing instructions executable by the processing circuitry ([0200] FIG. 11 is a schematic flow chart diagram illustrating one embodiment of a method 1100 for transmitting data on REs of CCEs. In some embodiments, the method 1100 is performed by an apparatus, such as the base unit 104. In certain embodiments, the method 1100 may be performed by a processor executing program code, for example, a microcontroller, a microprocessor, a CPU, a GPU, an auxiliary processing unit, a FPGA, or the like.) whereby the network node (Figs.1&3, base unit 104)  is operative to:
([0169] In one embodiment, a bit field in the downlink control information ("DCI") carried by s-PDCCH may be used to indicate which CCEs are unused by s-PDCCH. In certain embodiments, the bit field may be used to indicate the CCE occupation of s-PDCCH (e.g., which CCEs are used by s-PDCCH). In some embodiments, at an eNB (e.g., base unit 104), unoccupied CCEs may be used for scheduled s-PDSCH and the s-PDCCH CCE occupation indication may be signaled to a UE in the DCI.) [0171] In one embodiment, a single s-PDCCH is used to schedule one s-PDSCH in one s-TTI. In this embodiment, the bit field includes one bit. The bit field may be used to indicate whether all the remaining CCEs within a scheduled s-PDSCH frequency region (except the CCEs occupied by s-PDCCH carrying DL assignment and s-PDCCH carrying UL grant) are occupied. The s-PDSCH frequency region may be one example of a data channel frequency region. In certain embodiments, the bit field may be used to indicate whether all the remaining CCEs regardless of the scheduled s-PDSCH frequency region (except the CCEs occupied by s-PDCCH carrying DL assignment and s-PDCCH carrying UL grant) are occupied. In some embodiments, the CCEs may be transmitted in a control channel frequency region, of which an s-PDCCH frequency region is one example. In this embodiment the bit field is used to indicate the occupied status of s-PDCCH CCEs in the same s-TTI. [0179] In the second s-TTI 608, only s-UE1 622 is scheduled. In this example only the first CCEs 614 are used to transmit the corresponding s-PDCCH for the s-UE1 622. The second, third, and fourth CCEs 616, 618, and 620 are unoccupied. Therefore, the bit field in the DL DCI is set so the indicator="1," meaning that the second, third, and fourth CCEs 616, 618, and 620 are used for s-PDSCH.) configuration information ([0169] [0171] [0179] occupation indication, bit field) via Radio Resource Control (RRC) signaling ([0166] In some embodiments, in order to reduce scheduling delay, every s-TTI may have its own s-PDCCH. s-PDCCH may be substantially similar to legacy PDCCH or EPDCCH (i.e., an s-PDCCH may be transmitted using an aggregation of one or several logical control channel elements (“CCEs”)). The frequency-time resources of s-PDCCH may be predefined or configured by RRC signaling and the RE mapping for logical s-PDCCH CCE may be defined according to a predefined pattern. The search space for s-PDCCH may also be defined as a set of s-PDCCH candidates that occupy one or several CCEs. [0169] In one embodiment, a bit field in the downlink control information ("DCI") carried by s-PDCCH may be used to indicate which CCEs are unused by s-PDCCH. In certain embodiments, the bit field may be used to indicate the CCE occupation of s-PDCCH (e.g., which CCEs are used by s-PDCCH). In some embodiments, at an eNB (e.g., base unit 104), unoccupied CCEs may be used for scheduled s-PDSCH and the s-PDCCH CCE occupation indication may be signaled to a UE in the DCI.; Because a bit field is in the downlink control information ("DCI") carried by s-PDCCH, whose frequency-time resources are configured by RRC signaling, the bit field is transmitted via (i.e. by means of or with the help of) RRC signaling) to the wireless device (Figs.1-2, remote unit 102) configuring a search space ([0166] [0168] search space for s-PDCCH, Fig.6, 614-620, Fig.7, 702-708, Fig.8, 802-812, Fig.9, 902-908, Fig.10, 1002-1008) for the wireless device (Figs.1-2, remote unit 102) with at least two groups of Control Channel Elements (CCEs) (Figs.6-10, [0169] [0176] [0182] [0189] [0194] [0197] One group of CCEs are CCEs that are unused by s-PDCCH of s-TTI and illustrated with slashes extending through the CCEs. Another group of CCEs are CCEs that are used by s-PDCCH of s-TTI and illustrated without slashes extending through the CCEs.), the configuration information ([0168] [0169] an occupation indication, a bit field) including ([0168] For example, an occupation indication may be made of the REs which are occupied by the unused CCEs in the search space of s-PDCCH of s-TTI that may be used by the s-PDSCH of s-UE. [0169] In one embodiment, a bit field in the downlink control information ("DCI") carried by s-PDCCH may be used to indicate which CCEs are unused by s-PDCCH… In some embodiments, at an eNB (e.g., base unit 104), unoccupied CCEs may be used for scheduled s-PDSCH) an indication ([0168] [0169] an occupation indication, a bit field) of  unused CCEs ([0168] the unused CCEs in the search space of s-PDCCH of s-TTI , [0169] which CCEs are unused by s-PDCCH, unoccupied CCEs) within at least one group of CCEs ([0168] a group of the unused CCEs in the search space of s-PDCCH of s-TTI , [0169] a group of CCEs unused by s-PDCCH, a group of unoccupied CCEs) available for sending user data ([0168] the unused CCEs … that may be used by the s-PDSCH of s-UE; [0169] unoccupied CCEs … used for scheduled s-PDSCH);
 transmit ([0112] In certain embodiments, the transmitter transmits control information indicating a data channel frequency region using CCEs in the set of CCEs. In some embodiments, the transmitter transmits a control channel occupancy indicator that indicates the subset of CCEs not used for transmission of control information. In one embodiment, the control channel occupancy indicator includes a one-bit indicator that indicates the subset of CCEs includes each CCE of the set of CCEs in which control information is not transmitted. In various embodiments, the subset of CCEs excludes CCEs outside of a data channel frequency region. [0166] The search space for s-PDCCH may also be defined as a set of s-PDCCH candidates that occupy one or several CCEs. [0168] For example, an occupation indication may be made of the REs which are occupied by the unused CCEs in the search space of s-PDCCH of s-TTI that may be used by the s-PDSCH of s-UE. By using the otherwise unused CCEs, the overhead of s-PDCCH may be reduced and the available REs for the corresponding s-PDSCH transmission of s-TTI may be increased. [0169] In one embodiment, a bit field in the downlink control information ("DCI") carried by s-PDCCH may be used to indicate which CCEs are unused by s-PDCCH. In certain embodiments, the bit field may be used to indicate the CCE occupation of s-PDCCH (e.g., which CCEs are used by s-PDCCH). In some embodiments, at an eNB (e.g., base unit 104), unoccupied CCEs may be used for scheduled s-PDSCH and the s-PDCCH CCE occupation indication may be signaled to a UE in the DCI.) a control message ([0112] control information, control channel occupancy indicator, [0168] occupation indication, [0169] a bit field) to the wireless device ([0168] s-UE) in one (Figs.6-10, [0176] [0182] [0189] [0194] [0197] the group of CCEs that are used by s-PDCCH of s-TTI and illustrated without slashes extending through the CCEs.) of the groups of CCEs (Figs.6-10, [0169] [0176] [0182] [0189] [0194] [0197] One group of CCEs are CCEs that are unused by s-PDCCH of s-TTI and illustrated with slashes extending through the CCEs. Another group of CCEs are CCEs that are used by s-PDCCH of s-TTI and illustrated without slashes extending through the CCEs.); and
	 transmit ([0112] In certain embodiments, the transmitter transmits control information indicating a data channel frequency region using CCEs in the set of CCEs. In some embodiments, the transmitter transmits a control channel occupancy indicator that indicates the subset of CCEs not used for transmission of control information. In one embodiment, the control channel occupancy indicator includes a one-bit indicator that indicates the subset of CCEs includes each CCE of the set of CCEs in which control information is not transmitted. In various embodiments, the subset of CCEs excludes CCEs outside of a data channel frequency region. [0166] The search space for s-PDCCH may also be defined as a set of s-PDCCH candidates that occupy one or several CCEs. [0168] For example, an occupation indication may be made of the REs which are occupied by the unused CCEs in the search space of s-PDCCH of s-TTI that may be used by the s-PDSCH of s-UE. By using the otherwise unused CCEs, the overhead of s-PDCCH may be reduced and the available REs for the corresponding s-PDSCH transmission of s-TTI may be increased. [0169] In one embodiment, a bit field in the downlink control information ("DCI") carried by s-PDCCH may be used to indicate which CCEs are unused by s-PDCCH. In certain embodiments, the bit field may be used to indicate the CCE occupation of s-PDCCH (e.g., which CCEs are used by s-PDCCH). In some embodiments, at an eNB (e.g., base unit 104), unoccupied CCEs may be used for scheduled s-PDSCH and the s-PDCCH CCE occupation indication may be signaled to a UE in the DCI.) a bitmap ([0168] an occupation indication, [0169] a bit field) to the wireless device ([0168] s-UE) in Downlink Control Information (DCI) ([0169] the downlink control information ("DCI") carried by s-PDCCH) indicating ([0168] For example, an occupation indication may be made of the REs which are occupied by the unused CCEs in the search space of s-PDCCH of s-TTI that may be used by the s-PDSCH of s-UE. [0169] In one embodiment, a bit field in the downlink control information ("DCI") carried by s-PDCCH may be used to indicate which CCEs are unused by s-PDCCH. In some embodiments, at an eNB (e.g., base unit 104), unoccupied CCEs may be used for scheduled s-PDSCH) the unused resources ([0168] the REs which are occupied by the unused CCEs in the search space of s-PDCCH of s-TTI that may be used by the s-PDSCH of s-UE, [0169] CCEs … unused by s-PDCCH, unoccupied CCEs that may be used for scheduled s-PDSCH) in one or more CCE groups (Figs.6-10, [0169] [0176] [0182] [0189] [0194] [0197] One group of CCEs are CCEs that are unused by s-PDCCH of s-TTI and illustrated with slashes extending through the CCEs. Another group of CCEs are CCEs that are used by s-PDCCH of s-TTI and illustrated without slashes extending through the CCEs.) that are allocated ([0168] the REs which are occupied by the unused CCEs in the search space of s-PDCCH of s-TTI that may be used by (hence allocated for) the s-PDSCH of s-UE, [0169] CCEs … unused by s-PDCCH, unoccupied CCEs that may be used (hence allocated) for scheduled s-PDSCH) to the wireless device ([0168] s-UE) for a data message ([0168] message of the s-PDSCH of s-UE, [0169] message of scheduled s-PDSCH).

Regarding claim 61, Shen discloses a wireless device (Figs.1-2, remote unit 102) for receiving allocation of resources from a network node (Figs.1&3, base unit 104), the wireless device (Figs.1-2, remote unit 102) comprising:
processing circuitry ([0155] FIG. 2 depicts one embodiment of an apparatus 200 that may be used for efficient RE usage in CCEs. The apparatus 200 includes one embodiment of the remote unit 102. Furthermore, the remote unit 102 may include a processor 202, a memory 204, an input device 206, a display 208, a transmitter 210, and a receiver 212. [0156] In certain embodiments, the processor 202 may determine RE usage in CCEs being received.); and
	memory ([0155] a memory 204) containing instructions executable by the processing circuitry ([0204] FIG. 12 is a schematic flow chart diagram illustrating one embodiment of a method 1200 for receiving data on REs of CCEs. In some embodiments, the method 1200 is performed by an apparatus, such as the remote unit 102. In certain embodiments, the method 1200 may be performed by a processor executing program code, for example, a microcontroller, a microprocessor, a CPU, a GPU, an auxiliary processing unit, a FPGA, or the like.) whereby the wireless device (Figs.1-2, remote unit 102) is operative to:
receive ([0169] In one embodiment, a bit field in the downlink control information ("DCI") carried by s-PDCCH may be used to indicate which CCEs are unused by s-PDCCH. In certain embodiments, the bit field may be used to indicate the CCE occupation of s-PDCCH (e.g., which CCEs are used by s-PDCCH). In some embodiments, at an eNB (e.g., base unit 104), unoccupied CCEs may be used for scheduled s-PDSCH and the s-PDCCH CCE occupation indication may be signaled to a UE in the DCI.) [0171] In one embodiment, a single s-PDCCH is used to schedule one s-PDSCH in one s-TTI. In this embodiment, the bit field includes one bit. The bit field may be used to indicate whether all the remaining CCEs within a scheduled s-PDSCH frequency region (except the CCEs occupied by s-PDCCH carrying DL assignment and s-PDCCH carrying UL grant) are occupied. The s-PDSCH frequency region may be one example of a data channel frequency region. In certain embodiments, the bit field may be used to indicate whether all the remaining CCEs regardless of the scheduled s-PDSCH frequency region (except the CCEs occupied by s-PDCCH carrying DL assignment and s-PDCCH carrying UL grant) are occupied. In some embodiments, the CCEs may be transmitted in a control channel frequency region, of which an s-PDCCH frequency region is one example. In this embodiment the bit field is used to indicate the occupied status of s-PDCCH CCEs in the same s-TTI. [0179] In the second s-TTI 608, only s-UE1 622 is scheduled. In this example only the first CCEs 614 are used to transmit the corresponding s-PDCCH for the s-UE1 622. The second, third, and fourth CCEs 616, 618, and 620 are unoccupied. Therefore, the bit field in the DL DCI is set so the indicator="1," meaning that the second, third, and fourth CCEs 616, 618, and 620 are used for s-PDSCH.) configuration information ([0169] [0171] [0179] occupation indication, bit field) via Radio Resource Control (RRC) signaling ([0166] In some embodiments, in order to reduce scheduling delay, every s-TTI may have its own s-PDCCH. s-PDCCH may be substantially similar to legacy PDCCH or EPDCCH (i.e., an s-PDCCH may be transmitted using an aggregation of one or several logical control channel elements (“CCEs”)). The frequency-time resources of s-PDCCH may be predefined or configured by RRC signaling and the RE mapping for logical s-PDCCH CCE may be defined according to a predefined pattern. The search space for s-PDCCH may also be defined as a set of s-PDCCH candidates that occupy one or several CCEs. [0169] In one embodiment, a bit field in the downlink control information ("DCI") carried by s-PDCCH may be used to indicate which CCEs are unused by s-PDCCH. In certain embodiments, the bit field may be used to indicate the CCE occupation of s-PDCCH (e.g., which CCEs are used by s-PDCCH). In some embodiments, at an eNB (e.g., base unit 104), unoccupied CCEs may be used for scheduled s-PDSCH and the s-PDCCH CCE occupation indication may be signaled to a UE in the DCI.; Because a bit field is in the downlink control information ("DCI") carried by s-PDCCH, whose frequency-time resources are configured by RRC signaling, the bit field is transmitted via (i.e. by means of or with the help of) RRC signaling) from the network node (Figs.1&3, base unit 104) configuring a search space ([0166] [0168] search space for s-PDCCH, Fig.6, 614-620, Fig.7, 702-708, Fig.8, 802-812, Fig.9, 902-908, Fig.10, 1002-1008) for the wireless device (Figs.1-2, remote unit 102) with at least two groups of Control Channel Elements (CCEs) (Figs.6-10, [0169] [0176] [0182] [0189] [0194] [0197] One group of CCEs are CCEs that are unused by s-PDCCH of s-TTI and illustrated with slashes extending through the CCEs. Another group of CCEs are CCEs that are used by s-PDCCH of s-TTI and illustrated without slashes extending through the CCEs.);
	 receive ([0112] In certain embodiments, the transmitter transmits control information indicating a data channel frequency region using CCEs in the set of CCEs. In some embodiments, the transmitter transmits a control channel occupancy indicator that indicates the subset of CCEs not used for transmission of control information. In one embodiment, the control channel occupancy indicator includes a one-bit indicator that indicates the subset of CCEs includes each CCE of the set of CCEs in which control information is not transmitted. In various embodiments, the subset of CCEs excludes CCEs outside of a data channel frequency region. [0166] The search space for s-PDCCH may also be defined as a set of s-PDCCH candidates that occupy one or several CCEs. [0168] For example, an occupation indication may be made of the REs which are occupied by the unused CCEs in the search space of s-PDCCH of s-TTI that may be used by the s-PDSCH of s-UE. By using the otherwise unused CCEs, the overhead of s-PDCCH may be reduced and the available REs for the corresponding s-PDSCH transmission of s-TTI may be increased. [0169] In one embodiment, a bit field in the downlink control information ("DCI") carried by s-PDCCH may be used to indicate which CCEs are unused by s-PDCCH. In certain embodiments, the bit field may be used to indicate the CCE occupation of s-PDCCH (e.g., which CCEs are used by s-PDCCH). In some embodiments, at an eNB (e.g., base unit 104), unoccupied CCEs may be used for scheduled s-PDSCH and the s-PDCCH CCE occupation indication may be signaled to a UE in the DCI.) a control message ([0112] control information, control channel occupancy indicator, [0168] occupation indication, [0169] a bit field) from the network node (Figs.1&3, base unit 104) in one (Figs.6-10, [0176] [0182] [0189] [0194] [0197] the group of CCEs that are used by s-PDCCH of s-TTI and illustrated without slashes extending through the CCEs.) of the groups of CCEs (Figs.6-10, [0169] [0176] [0182] [0189] [0194] [0197] One group of CCEs are CCEs that are unused by s-PDCCH of s-TTI and illustrated with slashes extending through the CCEs. Another group of CCEs are CCEs that are used by s-PDCCH of s-TTI and illustrated without slashes extending through the CCEs.), the configuration information ([0168] [0169] an occupation indication, a bit field) including ([0168] For example, an occupation indication may be made of the REs which are occupied by the unused CCEs in the search space of s-PDCCH of s-TTI that may be used by the s-PDSCH of s-UE. [0169] In one embodiment, a bit field in the downlink control information ("DCI") carried by s-PDCCH may be used to indicate which CCEs are unused by s-PDCCH… In some embodiments, at an eNB (e.g., base unit 104), unoccupied CCEs may be used for scheduled s-PDSCH) an indication ([0168] [0169] an occupation indication, a bit field) of  unused CCEs ([0168] the unused CCEs in the search space of s-PDCCH of s-TTI , [0169] which CCEs are unused by s-PDCCH, unoccupied CCEs) within at least one group of CCEs ([0168] a group of the unused CCEs in the search space of s-PDCCH of s-TTI , [0169] a group of CCEs unused by s-PDCCH, a group of unoccupied CCEs) available for sending user data ([0168] the unused CCEs … that may be used by the s-PDSCH of s-UE; [0169] unoccupied CCEs … used for scheduled s-PDSCH); and
	 receive ([0112] In certain embodiments, the transmitter transmits control information indicating a data channel frequency region using CCEs in the set of CCEs. In some embodiments, the transmitter transmits a control channel occupancy indicator that indicates the subset of CCEs not used for transmission of control information. In one embodiment, the control channel occupancy indicator includes a one-bit indicator that indicates the subset of CCEs includes each CCE of the set of CCEs in which control information is not transmitted. In various embodiments, the subset of CCEs excludes CCEs outside of a data channel frequency region. [0166] The search space for s-PDCCH may also be defined as a set of s-PDCCH candidates that occupy one or several CCEs. [0168] For example, an occupation indication may be made of the REs which are occupied by the unused CCEs in the search space of s-PDCCH of s-TTI that may be used by the s-PDSCH of s-UE. By using the otherwise unused CCEs, the overhead of s-PDCCH may be reduced and the available REs for the corresponding s-PDSCH transmission of s-TTI may be increased. [0169] In one embodiment, a bit field in the downlink control information ("DCI") carried by s-PDCCH may be used to indicate which CCEs are unused by s-PDCCH. In certain embodiments, the bit field may be used to indicate the CCE occupation of s-PDCCH (e.g., which CCEs are used by s-PDCCH). In some embodiments, at an eNB (e.g., base unit 104), unoccupied CCEs may be used for scheduled s-PDSCH and the s-PDCCH CCE occupation indication may be signaled to a UE in the DCI.) a bitmap ([0168] an occupation indication, [0169] a bit field) from the network node (Figs.1&3, base unit 104) in Downlink Control Information (DCI) ([0169] the downlink control information ("DCI") carried by s-PDCCH) indicating ([0168] For example, an occupation indication may be made of the REs which are occupied by the unused CCEs in the search space of s-PDCCH of s-TTI that may be used by the s-PDSCH of s-UE. [0169] In one embodiment, a bit field in the downlink control information ("DCI") carried by s-PDCCH may be used to indicate which CCEs are unused by s-PDCCH. In some embodiments, at an eNB (e.g., base unit 104), unoccupied CCEs may be used for scheduled s-PDSCH) the unused resources ([0168] the REs which are occupied by the unused CCEs in the search space of s-PDCCH of s-TTI that may be used by the s-PDSCH of s-UE, [0169] CCEs … unused by s-PDCCH, unoccupied CCEs that may be used for scheduled s-PDSCH) in one or more CCE groups (Figs.6-10, [0169] [0176] [0182] [0189] [0194] [0197] One group of CCEs are CCEs that are unused by s-PDCCH of s-TTI and illustrated with slashes extending through the CCEs. Another group of CCEs are CCEs that are used by s-PDCCH of s-TTI and illustrated without slashes extending through the CCEs.) that are allocated ([0168] the REs which are occupied by the unused CCEs in the search space of s-PDCCH of s-TTI that may be used by (hence allocated for) the s-PDSCH of s-UE, [0169] CCEs … unused by s-PDCCH, unoccupied CCEs that may be used (hence allocated) for scheduled s-PDSCH) to the wireless device ([0168] s-UE) for a data message ([0168] message of the s-PDSCH of s-UE, [0169] message of scheduled s-PDSCH).

Regarding claim 62, Shen discloses a method (Figs.4-12) for allocating resources to a wireless device (Figs.1-2, remote unit 102), the method comprising a network node (Figs.1&3, base unit 104):
	transmitting ([0169] In one embodiment, a bit field in the downlink control information ("DCI") carried by s-PDCCH may be used to indicate which CCEs are unused by s-PDCCH. In certain embodiments, the bit field may be used to indicate the CCE occupation of s-PDCCH (e.g., which CCEs are used by s-PDCCH). In some embodiments, at an eNB (e.g., base unit 104), unoccupied CCEs may be used for scheduled s-PDSCH and the s-PDCCH CCE occupation indication may be signaled to a UE in the DCI.) [0171] In one embodiment, a single s-PDCCH is used to schedule one s-PDSCH in one s-TTI. In this embodiment, the bit field includes one bit. The bit field may be used to indicate whether all the remaining CCEs within a scheduled s-PDSCH frequency region (except the CCEs occupied by s-PDCCH carrying DL assignment and s-PDCCH carrying UL grant) are occupied. The s-PDSCH frequency region may be one example of a data channel frequency region. In certain embodiments, the bit field may be used to indicate whether all the remaining CCEs regardless of the scheduled s-PDSCH frequency region (except the CCEs occupied by s-PDCCH carrying DL assignment and s-PDCCH carrying UL grant) are occupied. In some embodiments, the CCEs may be transmitted in a control channel frequency region, of which an s-PDCCH frequency region is one example. In this embodiment the bit field is used to indicate the occupied status of s-PDCCH CCEs in the same s-TTI. [0179] In the second s-TTI 608, only s-UE1 622 is scheduled. In this example only the first CCEs 614 are used to transmit the corresponding s-PDCCH for the s-UE1 622. The second, third, and fourth CCEs 616, 618, and 620 are unoccupied. Therefore, the bit field in the DL DCI is set so the indicator="1," meaning that the second, third, and fourth CCEs 616, 618, and 620 are used for s-PDSCH.) configuration information ([0169] [0171] [0179] occupation indication, bit field) via Radio Resource Control (RRC) signaling ([0166] In some embodiments, in order to reduce scheduling delay, every s-TTI may have its own s-PDCCH. s-PDCCH may be substantially similar to legacy PDCCH or EPDCCH (i.e., an s-PDCCH may be transmitted using an aggregation of one or several logical control channel elements (“CCEs”)). The frequency-time resources of s-PDCCH may be predefined or configured by RRC signaling and the RE mapping for logical s-PDCCH CCE may be defined according to a predefined pattern. The search space for s-PDCCH may also be defined as a set of s-PDCCH candidates that occupy one or several CCEs. [0169] In one embodiment, a bit field in the downlink control information ("DCI") carried by s-PDCCH may be used to indicate which CCEs are unused by s-PDCCH. In certain embodiments, the bit field may be used to indicate the CCE occupation of s-PDCCH (e.g., which CCEs are used by s-PDCCH). In some embodiments, at an eNB (e.g., base unit 104), unoccupied CCEs may be used for scheduled s-PDSCH and the s-PDCCH CCE occupation indication may be signaled to a UE in the DCI.; Because a bit field is in the downlink control information ("DCI") carried by s-PDCCH, whose frequency-time resources are configured by RRC signaling, the bit field is transmitted via (i.e. by means of or with the help of) RRC signaling) to the wireless device (Figs.1-2, remote unit 102) configuring a search space ([0166] [0168] search space for s-PDCCH, Fig.6, 614-620, Fig.7, 702-708, Fig.8, 802-812, Fig.9, 902-908, Fig.10, 1002-1008) for the wireless device (Figs.1-2, remote unit 102) with at least two groups of Control Channel Elements (CCEs) (Figs.6-10, [0169] [0176] [0182] [0189] [0194] [0197] One group of CCEs are CCEs that are unused by s-PDCCH of s-TTI and illustrated with slashes extending through the CCEs. Another group of CCEs are CCEs that are used by s-PDCCH of s-TTI and illustrated without slashes extending through the CCEs.), the configuration information ([0171] [0179] bit field) indicates ([0171] In one embodiment, a single s-PDCCH is used to schedule one s-PDSCH in one s-TTI. In this embodiment, the bit field includes one bit. The bit field may be used to indicate whether all the remaining CCEs within a scheduled s-PDSCH frequency region (except the CCEs occupied by s-PDCCH carrying DL assignment and s-PDCCH carrying UL grant) are occupied. The s-PDSCH frequency region may be one example of a data channel frequency region. In certain embodiments, the bit field may be used to indicate whether all the remaining CCEs regardless of the scheduled s-PDSCH frequency region (except the CCEs occupied by s-PDCCH carrying DL assignment and s-PDCCH carrying UL grant) are occupied. In some embodiments, the CCEs may be transmitted in a control channel frequency region, of which an s-PDCCH frequency region is one example. In this embodiment the bit field is used to indicate the occupied status of s-PDCCH CCEs in the same s-TTI. [0179] In the second s-TTI 608, only s-UE1 622 is scheduled. In this example only the first CCEs 614 are used to transmit the corresponding s-PDCCH for the s-UE1 622. The second, third, and fourth CCEs 616, 618, and 620 are unoccupied. Therefore, the bit field in the DL DCI is set so the indicator="1," meaning that the second, third, and fourth CCEs 616, 618, and 620 are used for s-PDSCH.) a size ([0171] the size of all the remaining CCEs within a scheduled s-PDSCH frequency region (except the CCEs occupied by s-PDCCH carrying DL assignment and s-PDCCH carrying UL grant). The size of all the remaining CCEs regardless of the scheduled s-PDSCH frequency region (except the CCEs occupied by s-PDCCH carrying DL assignment and s-PDCCH carrying UL grant). [0179] the size of the group consisting of the second, third, and fourth CCEs 616, 618, and 620) of each group of CCEs (Figs.6-10, [0169] [0176] [0182] [0189] [0194] [0197] The group of CCEs that are unused by s-PDCCH of s-TTI and illustrated with slashes extending through the CCEs);
 transmitting ([0112] In certain embodiments, the transmitter transmits control information indicating a data channel frequency region using CCEs in the set of CCEs. In some embodiments, the transmitter transmits a control channel occupancy indicator that indicates the subset of CCEs not used for transmission of control information. In one embodiment, the control channel occupancy indicator includes a one-bit indicator that indicates the subset of CCEs includes each CCE of the set of CCEs in which control information is not transmitted. In various embodiments, the subset of CCEs excludes CCEs outside of a data channel frequency region. [0166] The search space for s-PDCCH may also be defined as a set of s-PDCCH candidates that occupy one or several CCEs. [0168] For example, an occupation indication may be made of the REs which are occupied by the unused CCEs in the search space of s-PDCCH of s-TTI that may be used by the s-PDSCH of s-UE. By using the otherwise unused CCEs, the overhead of s-PDCCH may be reduced and the available REs for the corresponding s-PDSCH transmission of s-TTI may be increased. [0169] In one embodiment, a bit field in the downlink control information ("DCI") carried by s-PDCCH may be used to indicate which CCEs are unused by s-PDCCH. In certain embodiments, the bit field may be used to indicate the CCE occupation of s-PDCCH (e.g., which CCEs are used by s-PDCCH). In some embodiments, at an eNB (e.g., base unit 104), unoccupied CCEs may be used for scheduled s-PDSCH and the s-PDCCH CCE occupation indication may be signaled to a UE in the DCI.) a control message ([0112] control information, control channel occupancy indicator, [0168] occupation indication, [0169] a bit field) to the wireless device ([0168] s-UE) in one (Figs.6-10, [0176] [0182] [0189] [0194] [0197] the group of CCEs that are used by s-PDCCH of s-TTI and illustrated without slashes extending through the CCEs.) of the groups of CCEs (Figs.6-10, [0169] [0176] [0182] [0189] [0194] [0197] One group of CCEs are CCEs that are unused by s-PDCCH of s-TTI and illustrated with slashes extending through the CCEs. Another group of CCEs are CCEs that are used by s-PDCCH of s-TTI and illustrated without slashes extending through the CCEs.); and
	 transmitting ([0112] In certain embodiments, the transmitter transmits control information indicating a data channel frequency region using CCEs in the set of CCEs. In some embodiments, the transmitter transmits a control channel occupancy indicator that indicates the subset of CCEs not used for transmission of control information. In one embodiment, the control channel occupancy indicator includes a one-bit indicator that indicates the subset of CCEs includes each CCE of the set of CCEs in which control information is not transmitted. In various embodiments, the subset of CCEs excludes CCEs outside of a data channel frequency region. [0166] The search space for s-PDCCH may also be defined as a set of s-PDCCH candidates that occupy one or several CCEs. [0168] For example, an occupation indication may be made of the REs which are occupied by the unused CCEs in the search space of s-PDCCH of s-TTI that may be used by the s-PDSCH of s-UE. By using the otherwise unused CCEs, the overhead of s-PDCCH may be reduced and the available REs for the corresponding s-PDSCH transmission of s-TTI may be increased. [0169] In one embodiment, a bit field in the downlink control information ("DCI") carried by s-PDCCH may be used to indicate which CCEs are unused by s-PDCCH. In certain embodiments, the bit field may be used to indicate the CCE occupation of s-PDCCH (e.g., which CCEs are used by s-PDCCH). In some embodiments, at an eNB (e.g., base unit 104), unoccupied CCEs may be used for scheduled s-PDSCH and the s-PDCCH CCE occupation indication may be signaled to a UE in the DCI.) a bitmap ([0168] an occupation indication, [0169] a bit field) to the wireless device ([0168] s-UE) in Downlink Control Information (DCI) ([0169] the downlink control information ("DCI") carried by s-PDCCH) indicating ([0168] For example, an occupation indication may be made of the REs which are occupied by the unused CCEs in the search space of s-PDCCH of s-TTI that may be used by the s-PDSCH of s-UE. [0169] In one embodiment, a bit field in the downlink control information ("DCI") carried by s-PDCCH may be used to indicate which CCEs are unused by s-PDCCH. In some embodiments, at an eNB (e.g., base unit 104), unoccupied CCEs may be used for scheduled s-PDSCH) unused resources ([0168] the REs which are occupied by the unused CCEs in the search space of s-PDCCH of s-TTI that may be used by the s-PDSCH of s-UE, [0169] CCEs … unused by s-PDCCH, unoccupied CCEs that may be used for scheduled s-PDSCH) in one or more CCE groups (Figs.6-10, [0169] [0176] [0182] [0189] [0194] [0197] One group of CCEs are CCEs that are unused by s-PDCCH of s-TTI and illustrated with slashes extending through the CCEs. Another group of CCEs are CCEs that are used by s-PDCCH of s-TTI and illustrated without slashes extending through the CCEs.) that are allocated ([0168] the REs which are occupied by the unused CCEs in the search space of s-PDCCH of s-TTI that may be used by (hence allocated for) the s-PDSCH of s-UE, [0169] CCEs … unused by s-PDCCH, unoccupied CCEs that may be used (hence allocated) for scheduled s-PDSCH) to the wireless device ([0168] s-UE) for a data message ([0168] message of the s-PDSCH of s-UE, [0169] message of scheduled s-PDSCH).

Regarding claim 63, Shen discloses a method (Figs.4-12) for receiving allocation of resources from a network node (Figs.1&3, base unit 104), the method comprising a wireless device (Figs.1-2, remote unit 102):
receiving ([0169] In one embodiment, a bit field in the downlink control information ("DCI") carried by s-PDCCH may be used to indicate which CCEs are unused by s-PDCCH. In certain embodiments, the bit field may be used to indicate the CCE occupation of s-PDCCH (e.g., which CCEs are used by s-PDCCH). In some embodiments, at an eNB (e.g., base unit 104), unoccupied CCEs may be used for scheduled s-PDSCH and the s-PDCCH CCE occupation indication may be signaled to a UE in the DCI.) [0171] In one embodiment, a single s-PDCCH is used to schedule one s-PDSCH in one s-TTI. In this embodiment, the bit field includes one bit. The bit field may be used to indicate whether all the remaining CCEs within a scheduled s-PDSCH frequency region (except the CCEs occupied by s-PDCCH carrying DL assignment and s-PDCCH carrying UL grant) are occupied. The s-PDSCH frequency region may be one example of a data channel frequency region. In certain embodiments, the bit field may be used to indicate whether all the remaining CCEs regardless of the scheduled s-PDSCH frequency region (except the CCEs occupied by s-PDCCH carrying DL assignment and s-PDCCH carrying UL grant) are occupied. In some embodiments, the CCEs may be transmitted in a control channel frequency region, of which an s-PDCCH frequency region is one example. In this embodiment the bit field is used to indicate the occupied status of s-PDCCH CCEs in the same s-TTI. [0179] In the second s-TTI 608, only s-UE1 622 is scheduled. In this example only the first CCEs 614 are used to transmit the corresponding s-PDCCH for the s-UE1 622. The second, third, and fourth CCEs 616, 618, and 620 are unoccupied. Therefore, the bit field in the DL DCI is set so the indicator="1," meaning that the second, third, and fourth CCEs 616, 618, and 620 are used for s-PDSCH.) configuration information ([0169] [0171] [0179] occupation indication, bit field) via Radio Resource Control (RRC) signaling ([0166] In some embodiments, in order to reduce scheduling delay, every s-TTI may have its own s-PDCCH. s-PDCCH may be substantially similar to legacy PDCCH or EPDCCH (i.e., an s-PDCCH may be transmitted using an aggregation of one or several logical control channel elements (“CCEs”)). The frequency-time resources of s-PDCCH may be predefined or configured by RRC signaling and the RE mapping for logical s-PDCCH CCE may be defined according to a predefined pattern. The search space for s-PDCCH may also be defined as a set of s-PDCCH candidates that occupy one or several CCEs. [0169] In one embodiment, a bit field in the downlink control information ("DCI") carried by s-PDCCH may be used to indicate which CCEs are unused by s-PDCCH. In certain embodiments, the bit field may be used to indicate the CCE occupation of s-PDCCH (e.g., which CCEs are used by s-PDCCH). In some embodiments, at an eNB (e.g., base unit 104), unoccupied CCEs may be used for scheduled s-PDSCH and the s-PDCCH CCE occupation indication may be signaled to a UE in the DCI.; Because a bit field is in the downlink control information ("DCI") carried by s-PDCCH, whose frequency-time resources are configured by RRC signaling, the bit field is transmitted via (i.e. by means of or with the help of) RRC signaling) from the network node (Figs.1&3, base unit 104) configuring a search space ([0166] [0168] search space for s-PDCCH, Fig.6, 614-620, Fig.7, 702-708, Fig.8, 802-812, Fig.9, 902-908, Fig.10, 1002-1008) for the wireless device (Figs.1-2, remote unit 102) with at least two groups of Control Channel Elements (CCEs) (Figs.6-10, [0169] [0176] [0182] [0189] [0194] [0197] One group of CCEs are CCEs that are unused by s-PDCCH of s-TTI and illustrated with slashes extending through the CCEs. Another group of CCEs are CCEs that are used by s-PDCCH of s-TTI and illustrated without slashes extending through the CCEs.);
	 receiving ([0112] In certain embodiments, the transmitter transmits control information indicating a data channel frequency region using CCEs in the set of CCEs. In some embodiments, the transmitter transmits a control channel occupancy indicator that indicates the subset of CCEs not used for transmission of control information. In one embodiment, the control channel occupancy indicator includes a one-bit indicator that indicates the subset of CCEs includes each CCE of the set of CCEs in which control information is not transmitted. In various embodiments, the subset of CCEs excludes CCEs outside of a data channel frequency region. [0166] The search space for s-PDCCH may also be defined as a set of s-PDCCH candidates that occupy one or several CCEs. [0168] For example, an occupation indication may be made of the REs which are occupied by the unused CCEs in the search space of s-PDCCH of s-TTI that may be used by the s-PDSCH of s-UE. By using the otherwise unused CCEs, the overhead of s-PDCCH may be reduced and the available REs for the corresponding s-PDSCH transmission of s-TTI may be increased. [0169] In one embodiment, a bit field in the downlink control information ("DCI") carried by s-PDCCH may be used to indicate which CCEs are unused by s-PDCCH. In certain embodiments, the bit field may be used to indicate the CCE occupation of s-PDCCH (e.g., which CCEs are used by s-PDCCH). In some embodiments, at an eNB (e.g., base unit 104), unoccupied CCEs may be used for scheduled s-PDSCH and the s-PDCCH CCE occupation indication may be signaled to a UE in the DCI.) a control message ([0112] control information, control channel occupancy indicator, [0168] occupation indication, [0169] a bit field) from the network node (Figs.1&3, base unit 104) in one (Figs.6-10, [0176] [0182] [0189] [0194] [0197] the group of CCEs that are used by s-PDCCH of s-TTI and illustrated without slashes extending through the CCEs.) of the groups of CCEs (Figs.6-10, [0169] [0176] [0182] [0189] [0194] [0197] One group of CCEs are CCEs that are unused by s-PDCCH of s-TTI and illustrated with slashes extending through the CCEs. Another group of CCEs are CCEs that are used by s-PDCCH of s-TTI and illustrated without slashes extending through the CCEs.), the configuration information ([0171] [0179] bit field) indicates ([0171] In one embodiment, a single s-PDCCH is used to schedule one s-PDSCH in one s-TTI. In this embodiment, the bit field includes one bit. The bit field may be used to indicate whether all the remaining CCEs within a scheduled s-PDSCH frequency region (except the CCEs occupied by s-PDCCH carrying DL assignment and s-PDCCH carrying UL grant) are occupied. The s-PDSCH frequency region may be one example of a data channel frequency region. In certain embodiments, the bit field may be used to indicate whether all the remaining CCEs regardless of the scheduled s-PDSCH frequency region (except the CCEs occupied by s-PDCCH carrying DL assignment and s-PDCCH carrying UL grant) are occupied. In some embodiments, the CCEs may be transmitted in a control channel frequency region, of which an s-PDCCH frequency region is one example. In this embodiment the bit field is used to indicate the occupied status of s-PDCCH CCEs in the same s-TTI. [0179] In the second s-TTI 608, only s-UE1 622 is scheduled. In this example only the first CCEs 614 are used to transmit the corresponding s-PDCCH for the s-UE1 622. The second, third, and fourth CCEs 616, 618, and 620 are unoccupied. Therefore, the bit field in the DL DCI is set so the indicator="1," meaning that the second, third, and fourth CCEs 616, 618, and 620 are used for s-PDSCH.) a size ([0171] the size of all the remaining CCEs within a scheduled s-PDSCH frequency region (except the CCEs occupied by s-PDCCH carrying DL assignment and s-PDCCH carrying UL grant). The size of all the remaining CCEs regardless of the scheduled s-PDSCH frequency region (except the CCEs occupied by s-PDCCH carrying DL assignment and s-PDCCH carrying UL grant). [0179] the size of the group consisting of the second, third, and fourth CCEs 616, 618, and 620) of each group of CCEs (Figs.6-10, [0169] [0176] [0182] [0189] [0194] [0197] The group of CCEs that are unused by s-PDCCH of s-TTI and illustrated with slashes extending through the CCEs); and
	 receiving ([0112] In certain embodiments, the transmitter transmits control information indicating a data channel frequency region using CCEs in the set of CCEs. In some embodiments, the transmitter transmits a control channel occupancy indicator that indicates the subset of CCEs not used for transmission of control information. In one embodiment, the control channel occupancy indicator includes a one-bit indicator that indicates the subset of CCEs includes each CCE of the set of CCEs in which control information is not transmitted. In various embodiments, the subset of CCEs excludes CCEs outside of a data channel frequency region. [0166] The search space for s-PDCCH may also be defined as a set of s-PDCCH candidates that occupy one or several CCEs. [0168] For example, an occupation indication may be made of the REs which are occupied by the unused CCEs in the search space of s-PDCCH of s-TTI that may be used by the s-PDSCH of s-UE. By using the otherwise unused CCEs, the overhead of s-PDCCH may be reduced and the available REs for the corresponding s-PDSCH transmission of s-TTI may be increased. [0169] In one embodiment, a bit field in the downlink control information ("DCI") carried by s-PDCCH may be used to indicate which CCEs are unused by s-PDCCH. In certain embodiments, the bit field may be used to indicate the CCE occupation of s-PDCCH (e.g., which CCEs are used by s-PDCCH). In some embodiments, at an eNB (e.g., base unit 104), unoccupied CCEs may be used for scheduled s-PDSCH and the s-PDCCH CCE occupation indication may be signaled to a UE in the DCI.) a bitmap ([0168] an occupation indication, [0169] a bit field) from the network node (Figs.1&3, base unit 104) in Downlink Control Information (DCI) ([0169] the downlink control information ("DCI") carried by s-PDCCH) indicating ([0168] For example, an occupation indication may be made of the REs which are occupied by the unused CCEs in the search space of s-PDCCH of s-TTI that may be used by the s-PDSCH of s-UE. [0169] In one embodiment, a bit field in the downlink control information ("DCI") carried by s-PDCCH may be used to indicate which CCEs are unused by s-PDCCH. In some embodiments, at an eNB (e.g., base unit 104), unoccupied CCEs may be used for scheduled s-PDSCH) the unused resources ([0168] the REs which are occupied by the unused CCEs in the search space of s-PDCCH of s-TTI that may be used by the s-PDSCH of s-UE, [0169] CCEs … unused by s-PDCCH, unoccupied CCEs that may be used for scheduled s-PDSCH) in one or more CCE groups (Figs.6-10, [0169] [0176] [0182] [0189] [0194] [0197] One group of CCEs are CCEs that are unused by s-PDCCH of s-TTI and illustrated with slashes extending through the CCEs. Another group of CCEs are CCEs that are used by s-PDCCH of s-TTI and illustrated without slashes extending through the CCEs.) that are allocated ([0168] the REs which are occupied by the unused CCEs in the search space of s-PDCCH of s-TTI that may be used by (hence allocated for) the s-PDSCH of s-UE, [0169] CCEs … unused by s-PDCCH, unoccupied CCEs that may be used (hence allocated) for scheduled s-PDSCH) to the wireless device ([0168] s-UE) for a data message ([0168] message of the s-PDSCH of s-UE, [0169] message of scheduled s-PDSCH).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOO JEONG whose telephone number is (571)272-9617.  The examiner can normally be reached on MON - FRI: 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang Yao can be reached on (571)272-3182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/MOO JEONG/
Primary Examiner, Art Unit 2473
1/18/2021